Order, Supreme Court, New York County (Paula J. Omansky, J), entered March 6, 2003, which denied plaintiffs motion for a preliminary injunction, unanimously affirmed, with costs. Order, same court and Justice, entered September 15, 2003, which granted plaintiffs motion for clarification of the prior order and adhered to its determination that plaintiff was not entitled to a reduction in the purchase price or down payment for the premises, unanimously affirmed, with costs.
The commercially reasonable meaning of the contract was that it was merely an option to purchase. The motion court properly gave effect to the limitation of remedies provisions in denying a reduction in the purchase price based on the sellers’ alleged misrepresentations (see Chelsea v Seventh Chelsea Assoc., 304 AD2d 498 [2003]; cf. 9 Bros. Bldg. Supply Corp. v Buonamicia, 299 AD2d 529 [2002]), and declined to rewrite the contract to include the term sought by plaintiff (see Chimart Assoc. v Paul, 66 NY2d 570, 573 [1986]). We have reviewed plaintiffs other contentions and find them unavailing. Concur— Buckley, P.J., Andrias, Saxe, Lerner and Friedman, JJ.